—In a matrimonial action in which the parties were divorced by judgment dated December 13, 1996, the plaintiff former wife appeals from (1) an order of the Supreme Court, Westchester County (Scarpino, J.), entered September 29, 1998, which granted the motion of the defendant former husband to hold her in civil contempt of an order of the same court entered August 10, 1998, and denied her cross motion for the imposition of sanctions, and (2) an order of the same court' dated January 29, 1999, which granted the defendant’s motion that she pay his counsel fees.
Ordered that the orders are affirmed, with one bill of costs.
The defendant former husband moved to enjoin the plaintiff former wife from relocating to Atlanta, Georgia, with their children. The Supreme Court referred the matter for a hearing, noting that the plaintiff was “temporarily restrained and enjoined from removing the children from this jurisdiction during the pendency of this proceeding”.
Contrary to the plaintiffs contention, the evidence was sufficient to establish that a lawful order of the court clearly prohibited her from removing the parties’ children from its jurisdiction during the pendency of this matter and that the defendant’s rights were prejudiced by her violation of that order (see, Matter of Perazone v Perazone, 188 AD2d 750).
The court properly denied the plaintiffs cross motion for the imposition of sanctions, since the defendant had a legitimate interest in assuring that his children remain in the jurisdiction (see, Matter of West v Grant, 238 AD2d 803).
The court properly ordered the plaintiff to pay $3,850 in counsel fees incurred as a result of her contempt (see, French v French, 260 AD2d 430; Children’s Vil. v Greenburgh Eleven Teachers’ Union Fedn. of Teachers, 249 AD2d 435). Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.